On Petition for Rehearing.
Davis, J.
Counsel for appellant, in their petition for rehearing, insist that the appeal should not have been dismissed, because the judgment from which Walsh appeals is not a joint judgment against him and Brock-way, and, second, because the defect of -parties was waived by appellees before the suggestion was made that the appeal should be dismissed. If it was conceded that counsel were correct on these propositions, an examination of the record discloses that a rehearing would not avail appellant. The only errors assigned bring in review the sufficiency of the complaint and the action of the court in overruling appellant’s motion for a new trial. The point is made by counsel for appellee that the evidence is not in the record. There is no entry statement or memorandum in the record showing that the bill of exception was ever filed. Gish v. Gish, 7 Ind. App. 104.
Appellant and Brockway jointly demurred to the amended complaint and reserved a joint exception to the ruling. The complaint in any view of the case states a good cause of action against Brockway. There was no error in overruling the demurrer. An attempt h'as also been made to question the sufficiency of the complaint by an assignment of errors, hut the complaint *74is certainly good when attacked after verdict for the first time. Waiving all technicalities and construing the record in the light most favorable to appellant, no error is presented that would justify a reversal of the judgment of the court below.
Filed June 14, 1895.
The petition for a rehearing is overruled.